[Cite as Israfil v. Mgt. & Training Corp., 2022-Ohio-1270.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




MUMIN ISRAFIL,

        PLAINTIFF-APPELLANT,                                  CASE NO. 9-21-31

        v.

MANAGEMENT AND TRAINING                                       OPINION
CORPORATION ET AL.,

        DEFENDANTS-APPELLEES.




                 Appeal from Marion County Common Pleas Court
                            Trial Court No. 19CV0688

                                      Judgment Affirmed

                             Date of Decision: April 18, 2022




APPEARANCES:

        Mumin Israfil, Appellant

        Michael P. Quinlan for Appellees
Case No. 9-21-31



MILLER, J.

       {¶1} Plaintiff-appellant, Mumin Israfil, appeals the August 24, 2021

judgment of the Marion County Court of Common Pleas dismissing his complaint

against defendants-appellees, Neil Turner, former Warden of the North Central

Correctional Complex (“NCCC”), and Management and Training Corporation

(collectively the “Appellees”). For the reasons that follow, we affirm.

                                    Background

       {¶2} Israfil first filed a complaint against Appellees in Marion County

sometime in 2018. Shortly thereafter, Israfil voluntarily dismissed his complaint.

Israfil then refiled his complaint in Franklin County, but the case was subsequently

transferred to the Marion County Court of Common Pleas. From there, the case was

briefly removed to the Court of Claims before being returned to the Marion County

Court of Common Pleas. On August 24, 2021, the trial court sua sponte dismissed

Israfil’s complaint due to his failure to comply with the affidavit requirements of

R.C. 2969.25(A).

                               Assignment of Error

       {¶3} On September 20, 2021, Israfil timely filed a notice of appeal. He raises

the following assignment of error for our review:

       The lower court’s judgment to sua sponte dismiss appellant’s
       action against defendant MTC, et al., was contrary to law because
       the definition of “government entity” under R.C. 2969.21 does not

                                        -2-
Case No. 9-21-31



       include to mean [sic] for profit foreign corporations that operate
       and conduct business in Ohio nor is there any language in this
       statute that implies that for profit foreign corporations are
       government entities when these foreign corporations operate
       prisons in Ohio for profit.

                            Applicable Law & Analysis

       {¶4} R.C. 2969.25(A) requires that at the time an inmate commences a “civil

action or appeal against a government entity or employee,” the inmate must file an

affidavit that contains a description of each civil action or appeal of a civil action

filed by the inmate during the preceding five years in any state or federal court,

including (1) a brief description of the nature of the civil action or appeal; (2) the

case name, case number, and the court in which the civil action or appeal was

brought; (3) the name of each party to the civil action or appeal; and (4) the outcome

of the civil action or appeal. Compliance with the requirements of R.C. 2969.25 is

mandatory, and an inmate’s failure to comply with the statute warrants dismissal of

the inmate’s action. State ex rel. Hall v. Mohr, 140 Ohio St.3d 297, 2014-Ohio-

3735, ¶ 4. We review de novo a trial court’s dismissal of an inmate’s complaint for

failure to comply with the affidavit requirements in R.C. 2969.25. Robinson v.

State, ___ Ohio St.3d ___, 2021-Ohio-3865, ¶ 7.

       {¶5} Here, there is no dispute that Israfil failed to comply with the

requirements of R.C. 2969.25. While Israfil later filed an affidavit in an effort to

comply with R.C. 2969.25, “the affidavit required by R.C. 2969.25(A) must be filed

                                         -3-
Case No. 9-21-31



at the time the complaint is filed, and an inmate may not cure the defect by later

filings.” State ex rel. Hall at ¶ 4.

       {¶6} But Israfil maintains that his noncompliance with the requirements of

R.C. 2969.25 is irrelevant because the statute does not apply to his action against

Appellees. Israfil correctly notes that the affidavit requirements of R.C. 2969.25

apply when an inmate institutes a “civil action or appeal against a government entity

or employee.” He argues that because Appellees, the private, for-profit corporation

that operates NCCC and an employee of that corporation, do not qualify as a

government entity or an employee of a government entity, his action is not a “civil

action or appeal against a government entity or employee” within the meaning of

R.C. Chapter 2969.

       {¶7} Israfil’s argument is not entirely unreasonable, and there is in fact

precedent from outside this appellate district supporting his reading of R.C. 2969.25.

See Anthony v. Lake Erie Corr. Inst., 11th Dist. Ashtabula No. 2005-A-0009, 2006-

Ohio-742, ¶ 10 (holding that Lake Erie Correctional Institution, a privately-operated

prison, is not a government entity and the inmate-plaintiff could “proceed with his

complaint without the necessity of attaching the affidavit required by R.C.

2969.25(A)”). However, in a more recent case involving an inmate’s civil action




                                         -4-
Case No. 9-21-31



against three employees of NCCC,1 including former Warden Turner, the Supreme

Court of Ohio held that this court had correctly dismissed the inmate’s complaint

due to noncompliance with R.C. 2969.26(A)—a statute that, like R.C. 2969.25,

applies when an inmate files a “civil action or appeal against a government entity or

employee.” State ex rel. Howard v. Turner, 156 Ohio St.3d 285, 2019-Ohio-759, ¶

7. Whatever our opinion of the court of appeals’s reasoning in Anthony or our own

interpretation of R.C. 2969.25, we are constrained by the precedent of the Supreme

Court of Ohio. At minimum, State ex rel. Howard stands for the proposition that

an inmate must comply with R.C. 2969.26, and by reasonable extension R.C.

2969.25, when filing a civil action against the employees of a privately-operated

prison. We see no reason why the holding in State ex rel. Howard should be

interpreted to apply only to the employees of a privately-operated prison and not be

extended to the entity that employs them. Therefore, we conclude that, unless and

until the Supreme Court of Ohio or the General Assembly say otherwise, inmates

must comply with the affidavit requirements of R.C. 2969.25(A) when filing civil

actions against privately-operated prisons and the employees of such prisons.

Because Israfil failed to comply with these requirements in this case, the trial court

did not err by dismissing his complaint.




1
    In that case, NCCC was referred to as the North Central Correctional Institution.

                                                       -5-
Case No. 9-21-31



       {¶8} Israfil’s assignment of error is overruled.

                                     Conclusion

       {¶9} For the foregoing reasons, Israfil’s assignment of error is overruled.

Having found no error prejudicial to the appellant herein in the particulars assigned

and argued, we affirm the judgment of the Marion County Court of Common Pleas.

                                                                Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                         -6-